Exhibit 10.11
 
Party A (Employer): China Intelligent Electric Holding Limited
 
Party B (Employee): Zhi Wei Xie (Gabriel)
 
ID No.: H0867645201
 
Title: Chief Financial Officer
 
Party A and Party B signed this contract in accordance to the relevant state and
municipal laws and regulations.
 
I. Term of Contract
 
1. Contract Period: From December 28, 2009 to December 27, 2015. The employment
relationship is naturally terminated upon the contract’s expiration.
 
2. The contract is renewable one month prior to the contract’s expiration with
mutual consent.
 
3. If either party believes that the employment contract will not be renewed, a
written notice should be sent to notify the other party one month prior to the
contract’s expiration.
 
II. Work Title and Responsibility
 
1．Party A hired Party B as the Chief Financial Officer to assist the Group’s
Chairman of the Board on financial management as part of Party B’s job
responsibilities.
 
2．Based on the needs of Party A and Party B's work performance, Party A can
adjust Party B's work responsibilities and re-sign a work contract with Party B.
 
3．As requested by Party B, Party B can maintain a flexible working schedule. The
office is located in Hong Kong.  Party B must abide by the rules of Party A, and
if needed, Party B can make his own arrangements to work overtime.
 
4．Probation period is 3 months.
 
III. Compensation
 
1．According to the relevant provisions, the annual salary of Party B is HKD
480,000 or HKD 40,000 per month. Payroll starts on the 30th of next
month.  After one year of performance, Party B can enjoy China Intelligent
Lighting and Electronics, Inc.'s stock grants equivalent to a total of 1 million
Hong Kong dollars. It will be issued in four installments (please refer to the
company's union stock grants agreement for more detail). The stock grants
include any allowances and subsidies specified by the national labor contract
requirements, including the company's dividends. Mobile phone expenses charged
for work will be reimbursed.
 
 
 

--------------------------------------------------------------------------------

 

2．After consultation between both parties, the parties agree that if B work’s is
outstanding, he may receive a year-end bonus.
 
IV. Work Condition
 
1．Party A agrees to provide a safe and healthy working environment that complies
with the state’s regulations and to ensure Party B’s personal safety in a
hazardous-free work environment.
 
2．Party A may request Party B to attend necessary business-related trainings
according to the work needs.
 
V. Social security insurance and welfare benefits
 
During the contractual period, Party A shall handle Party B's pension, health
care, unemployment, industrial injury insurance and other social procedures
according to the law. The social insurance premiums are paid by both parties,
according to the stipulated ratio. Since Party A’s portion of the insurance
premium has been included in Party B’s salary, Party B must purchase the
insurance on his own.
 
VI. Work discipline, rewards and punishment
 
1．Party B shall comply with the state laws and regulations.
 
2．Party B shall comply with Party A's regulations and labor discipline
provisions, and consciously obey Party A's management and education.
 
3．Party A shall reward Party B according to the company's relevant regulations
and Party B's work performance.
 
4．If Party B breaches Party A 's rules and regulations, Party A shall punish
Party B according to company's relevant provisions.
 
VII. Employment contract changes, termination and discharge
 
1．After signing of the employment contract according to the law, both parties
must fully implement the obligations under the contract. Neither party shall be
allowed to change the contract.  If change is necessary, both parties should
negotiate and change the contract based on the original contract signing
procedures. If the parties cannot reach a consensus, the original contract
remains in force.

 
 

--------------------------------------------------------------------------------

 

2．The employment contract terminates naturally upon expiration or the occurrence
of a contract termination clause.  Upon mutual consent, the contract can be
renewed one month before the date of the contract’s expiration.
 
3．If Party A dissolves, the employment contract terminates naturally.
 
4．The employment contract may be terminated after both parties ' negotiations.
 
5．Party A may terminate the employment contract if Party B falls into any one of
the following circumstances:
 
1)    Proves to be unqualified for the position during the probation period;
2)    Seriously violates the company’s rules and regulations and labor
discipline provisions;
3)    Intentionally fails to complete work, which leads to serious losses of the
company;
4)    Seriously neglects his duty or engages in fraud, which causes material
damages to the company;
5)    Contracts criminal liabilities according to law.
 
6. Party A may terminate the employment contract with a 30 days' advance written
notice to Party B in one of the following circumstances:
 
1)
Party B falls ill or post the specified medical period he still cannot engage in
the original work and is unwilling to engage in appropriate alternative
arrangements by Party A.

2)
Party B is incompetent and remains incompetent after training or an adjustment
of work responsibilities.

3)
The circumstances under which the employment contract was signed changes
significantly, causing an inability to perform the employment contract, and the
parties cannot reach an agreement to change the contract after negotiation.

4)
Party B is not in compliance with the employment contract.

 
7. Party A may not terminate the employment contract in the following
circumstances:
 
1)
Party B is ill or injured during the specified medical period (except for VII
5);

2)
Other circumstances specified in the State laws and regulations.

 
8. If Party B wishes to terminate the employment contract, he should give a 30
days' advance written notice to Party A.
 
VIII. Economic compensation for the breach and dissolution of the Employment
Agreement
 
1．Party A has the right to terminate the contract if Party B is incompetent and
remains incompetent after training or an adjustment of work responsibilities.

 
 

--------------------------------------------------------------------------------

 

2．Party A has the right to terminate the contract if the circumstances under
which the employment contract was signed changes significantly, causing an
inability to perform the employment contract, and the parties cannot reach an
agreement to change the contract after negotiation.
 
3．If Party A is going to dissolve, Party A should pay Party B economic
compensation according to Party B's working years prior to its dissolution.
Party B will be paid a month’s wage for every year he has been with the Company.
(Economic compensation to Party B is calculated according to Party B's average
monthly wage during the previous year).
 
4．Party A has the right to terminate the contract and pay no compensation to
Party B If Party B proves to be unqualified for the job.
 
IX. Others
 
1．If a dispute arises between Party A and Party B on the implementation of the
employment agreement, both parties should apply for arbitration according to the
law. If either party is not satisfied with the arbitration, the party may apply
for litigation in the People Court located in Party A' s city.
 
2．This contract is in triple copies. Party A holds two copies and Party B holds
one copy. It takes effective after the signature of both parties.
 
3．If the terms of the contract are in conflict with the national laws and
regulations, national laws and regulations shall prevail.
 
/S/  [illegible]
 
Party A: China Intelligent Electric Holding Limited
 
Representative:
 
Date: Dec 28, 2009
 
/S/  :Zhi Wei Xie
 
Party B: Zhi Wei Xie (Gabriel)
 
Date: Dec 28, 2009
 
 
 

--------------------------------------------------------------------------------

 
 